Citation Nr: 0802181	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for urinary 
incontinence.

3.  Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches.

4.  Entitlement to a compensable disability evaluation for 
allergic rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and her brother


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in October 2002 and February 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2006, the Board remanded for further 
development.  Subsequently, in February 2007, the veteran 
appeared at a hearing at the RO before the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records should be obtained, if available.  See 
38 C.F.R. § 3.159(c)(2) (West 2002); Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  At her 
February 2007 hearing, the veteran testified that she 
received treatment at various VA medical centers, including 
Ft. Myers up until 2006, and Gainesville and Jacksonville 
from August 2006 to the present.  While some records are in 
the claims folder, the RO should ensure that all of the 
veteran's treatment records from the various VA facilities 
are associated with the claims folder.    

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007). See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Here, the veteran testified to having severe 
incapacitating headaches four to five times a week.  On 
remand, the veteran should be afforded an examination to 
determine the current level of severity of her migraine 
headache disorder and a determination should be made whether 
her symptoms are attributable to her service-connected 
headaches or another disorder.   

Also, during service the veteran was noted to have problems 
with urinary incontinence on several occasions (e.g. November 
2001, March 2002, and July 2002).  The Report of Medical 
History at service discharge also noted urinary incontinence.  
A December 2003 VA medical report notes that she has had 
urinary incontinence since an October 1997 Caesarian section 
for the birth of her son.  On remand the veteran should be 
afforded an examination to determine the etiology of her 
current urinary incontinence.   

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the veteran's medical 
records from the VA facilities in Ft. 
Myers up until 2006, Gainesville and 
Jacksonville from August 2006 to the 
present.  If these records are no 
longer on file at the above-listed 
facilities, a request should be made 
for the same from the appropriate 
storage facility.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available. 

2.	The RO should arrange for an 
appropriate physician to examine the 
veteran to assess the current severity 
of her migraine headaches.  Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating migraine headaches.  The 
examiner should also determine if there 
is any other disorder to account for 
the veteran's symptoms.  

3.	The RO should schedule the veteran for 
a VA examination to determine the 
nature and etiology of her urinary 
incontinence.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

For any disability found exhibited by 
urinary incontinence, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to service.  
The rationale for all opinions 
expressed must also be provided.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims on 
appeal. If further action remains 
adverse to the veteran, provide the 
veteran and her representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in 


order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of her 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



